United States Court of Appeals
                       For the First Circuit



No.   16-6001

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                       DZHOKHAR A. TSARNAEV,

                       Defendant, Appellant.



                            ERRATA SHEET

     The opinion of this Court, issued on July 31, 2020, is amended
as follows:

      On page 136, line 3, replace "not to repeat" with "not repeat"